Exhibit 10.20


AERIE PHARMACEUTICALS, INC.
INDUCEMENT AWARD PLAN


FORM OF NONQUALIFIED STOCK OPTION AGREEMENT


Aerie Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual named below an option (the “Option”) to purchase a
number of shares of common stock of the Company pursuant to the Aerie
Pharmaceuticals, Inc. Inducement Award Plan, in the manner and subject to the
provisions of this Option Agreement. Except as otherwise defined herein,
capitalized terms used in this Option Agreement shall have the same definitions
as set forth in the Plan.


1.    Definitions:


(a)    “Code” shall mean the Internal Revenue Code of 1986, as amended. (All
citations to Sections of the Code are to such Sections as they may from time to
time be amended or renumbered.)


(b)    “Company” shall mean Aerie Pharmaceuticals, Inc., a Delaware corporation,
and any successor corporation thereto.


(c)    “Date of Option Grant” shall mean ______________, 201X.
 


(e)    “Exercise Price” shall mean __________ ($        ) per share as may be
adjusted from time to time pursuant to the Plan.


(f)    “Number of Option Shares” shall mean _______ Shares of the Company as
adjusted from time to time pursuant to the Plan.
            
(g)    “Option Term Date” shall mean the date ten (10) years after the Date of
Option Grant.


(h)    “Optionee” shall mean _____________.


(i)    “Plan” shall mean the Aerie Pharmaceuticals, Inc. Inducement Award Plan,
as may be amended from time to time.


2.
Nonqualified Option. The Option is intended to be a nonqualified stock option.
The Optionee should consult with the Optionee’s own tax advisors regarding the
tax effects of the Option.



3.
Administration. All questions of interpretation concerning the Option shall be
determined by the Committee and shall be final and binding upon all persons
having an interest in the Option.



4.    Exercise of the Option.




1



--------------------------------------------------------------------------------





(a)    Right to Exercise. Subject to the Optionee’s continuous employ from the
Date of Option Grant through each applicable vesting date, the Option shall vest
and become exercisable as set forth below, subject to the termination provisions
of this Option Agreement.


(i)
On or after _____ ___, 20XX, the Option may be exercised to purchase up to 1/4th
of the Number of Option Shares.



(ii)
On or after the     th day of each successive month thereafter, the Option may
be exercised to purchase up to an additional 1/48th of the Number of Option
Shares.



(iii)
The foregoing provisions shall be interpreted such that on or after _____ ___,
20XX, the Option will be vested in full and may be exercised to purchase up to
100% of the Number of Option Shares.



The schedule set forth above is cumulative, so that the Shares underlying the
portion of the Option that have vested and become exercisable on and after a
date indicated by the schedule may be purchased pursuant to exercise of the
Option at any subsequent date prior to termination of the Option. The Option may
be exercised at any time and from time to time to purchase up to the number of
Shares as to which it is then exercisable.


(b)    Method of Exercise. The Option shall be exercised by written notice to
the Company in the form of Exhibit A hereto. The written notice must be signed
by the Optionee and must be delivered in person or by certified mail, return
receipt requested, to the Chief Financial Officer of the Company accompanied by
full payment of the exercise price for the number of Shares being purchased.


(c)    Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of the Shares upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal or state law
with respect to such securities. The Option may not be exercised if the issuance
of Shares upon such exercise would constitute a violation of any applicable
federal or state securities laws or other law or regulations. In addition, no
Option may be exercised unless (i) a registration statement under the Securities
Act, and any applicable state securities laws shall at the time of exercise of
the Option be in effect with respect to the Shares issuable upon exercise of the
Option or (ii) in the opinion of legal counsel to the Company, the Shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act and any applicable state securities laws.


THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISABLE UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS EXERCISABLE PURSUANT
TO THE TERMS HEREOF.




2



--------------------------------------------------------------------------------





As a condition to the exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.


(d)    Fractional Shares. The Company shall not be required to issue fractional
Shares upon the exercise of the Option.


5.
Non-Transferability of the Option. The Option may not be assigned or transferred
in any manner except by will or by the laws of descent and distribution.



6.
Termination of the Option. Subject to Section 8, the Option shall terminate upon
on the first to occur of: (a) the Option Term Date; (b) the last date for
exercising the Option following Termination as described in Section 12 of this
Option Agreement.



7.
Change in Control. Immediately prior to the effective date of a Change in
Control (as defined in the Plan), the Option shall fully vest and be exercisable
as to all the stock subject to such Option, including shares of stock which
would not otherwise be vested or exercisable.



8.
Corporate Transaction. The provisions of the Plan applicable to a Corporate
Transaction (as defined in the Plan) shall apply to the Option.



9.
Rights as a Stockholder or Service Provider. The Optionee shall have no rights
as a stockholder with respect to any Shares covered by the Option until the date
of the issuance of a certificate or certificates for the Shares for which the
Option has been exercised. Nothing in the Option shall confer upon the Optionee
any right to continue to employment with the Company or interfere in any way
with any right of the Company to Terminate the Optionee.



10.
Binding Effect. This Option Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.



11.
Termination or Amendment. The Board may terminate or amend this Option Agreement
at any time; provided, however, that no such termination or amendment may
materially adversely affect the Option or any unexercised portion hereof, as
determined in the discretion of the Board, without the consent of the Optionee.



12.
Termination of Service. If the Optionee Terminates for any reason except death
or Disability, the Option, to the extent vested and exercisable by the Optionee
on the date on which the Optionee Terminates, may be exercised by the Optionee
until the earlier of (i) three (3) months after the date on which the Optionee
Terminates, or (ii) the Option Term Date. If the Optionee is Terminated due to
the death or Disability, or the Optionee dies within the three (3) months
following the Optionee’s Termination, the Option, to the extent vested and
exercisable by the Optionee on the date of Termination, may be exercised by the
Optionee (or the Optionee’s legal representative) until the earlier of (i) the
expiration of twelve (12) months from the date the Optionee’s Termination or
(ii) the Option Term Date. This paragraph shall be interpreted such that the
Option shall not become vested as to any additional number of Shares underlying
the Option after the date on which the Optionee Terminates for any reason,
notwithstanding any



3



--------------------------------------------------------------------------------





period after Termination during which the Option may remain exercisable as
provided in this paragraph.


13.
Integrated Agreement. This Option Agreement, together with the Plan, constitute
the entire understanding and agreement of the Optionee and the Company with
respect to the subject matter contained herein, and there are no other
agreements, understandings, restrictions, representations, or warranties among
the Optionee and the Company with respect to the subject matter contained herein
other than those as set forth or provided for herein and therein. To the extent
contemplated herein, the provisions of this Option Agreement shall survive any
exercise of the Option and shall remain in full force and effect. The terms and
conditions included in the Plan are incorporated by reference herein, and to the
extent that any conflict may exist between any term or provision of this Option
Agreement and any term or provision of the Plan, the term or provision of the
Plan shall control.



14.
Applicable Law. This Option Agreement shall be governed by the laws of the State
of Delaware.



15.
Effect of Certain Transactions. Notwithstanding anything to the contrary in this
Option Agreement, in the event that the Optionee has entered into a
confidentiality, nondisclosure, invention and/or non-competition agreement with
the Company and the Optionee is determined, in the reasonable judgment of the
Board, to have materially breached such agreement, the Optionee shall forfeit
any Shares acquired pursuant to the Option and 100% of the Option granted
pursuant to this Option Agreement, whether or not vested.



AERIE PHARMACEUTICALS, INC.




By:    ____________________________________
Richard J. Rubino
Chief Financial Officer
The Optionee represents that the Optionee is familiar with the terms and
provisions of this Option Agreement and hereby accepts the Option subject to all
of the terms and provisions thereof. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board made
in good faith upon any questions arising under this Option Agreement.


The undersigned hereby acknowledges receipt of a copy of the Plan.




Date: _________________________        ______________________________
                        


                        
                        


4



--------------------------------------------------------------------------------






EXHIBIT A




Date: _____________________




Aerie Pharmaceuticals, Inc.
Attn: Chief Financial Officer
__________________________
__________________________


Re:    Exercise of Nonqualified Stock Option


Dear Sirs:


Pursuant to the terms and conditions of the Nonqualified Stock Option Agreement
dated as of __________201X (the “Agreement”), between __________ (“Optionee”)
and Aerie Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
Optionee hereby agrees to purchase __________ shares (the “Shares”) of the
Common Stock of the Company and tenders payment in full for such shares in
accordance with the terms of the Agreement.


The Shares are being issued to Optionee in a transaction not involving a public
offering and pursuant to an exemption from registration under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with such purchase, Optionee
represents, warrants and agrees as follows:


1.
The Shares are being purchased for the Optionee’s own account and not for the
account of any other person, with the intent of holding the Shares for
investment and not with the intent of participating, directly or indirectly, in
a distribution or resale of the Shares or any portion thereof.



2.
The Optionee is not acquiring the Shares based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Shares, but rather upon independent examination and judgment as to the prospects
of the Company.



3.
The Optionee has had complete access to and the opportunity to review all
material documents related to the business of the Company, has examined all such
documents as the Optionee desired, is familiar with the business and affairs of
the Company and realizes that any purchase of the Shares is a speculative
investment and that any possible profit therefrom is uncertain.



4.
The Optionee has had the opportunity to ask questions of and receive answers
from the Company and its executive officers and to obtain all information
necessary for the Optionee to make an informed decision with respect to the
investment in the Company represented by the Shares.





1



--------------------------------------------------------------------------------





5.
The Optionee is able to bear the economic risk of any investment in the Shares,
including the risk of a complete loss of the investment, and the Optionee
acknowledges that he or she may need to continue to bear the economic risk of
the investment in the Shares for an indefinite period.



6.
The Company is under no obligation to register the Shares or to comply with any
exemption available for sale of the Shares by the Optionee without registration,
and the Company is under no obligation to act in any manner so as to make Rule
144 promulgated under the 1933 Act available with respect to any sale of the
Shares by the Optionee.



7.
The Optionee has not relied upon the Company or an employee or agent of the
Company with respect to any tax consequences related to exercise of this Option
or the disposition of the Shares. The Optionee assumes full responsibility for
all such tax consequences and the filing of all tax returns and elections the
Optionee may be required to or find desirable to file in connection therewith.



Signature: ________________________________
    
    


Address: _________________________________
_________________________________
_________________________________




































    




2

